Exhibit 10.2 VOTING AND SUPPORT AGREEMENT This VOTING AND SUPPORT AGREEMENT (this “ Agreement ”) is entered into as of March 21, 2014, by and among LIN Media LLC, a Delaware limited liability company (“ Lares ”), Media General, Inc., a Virginia corporation (“ Mercury ”), Mercury New Holdco, Inc., a Virginia corporation (“ New Holdco ”), and Carson LIN SBS L.P., a Delaware limited partnership (the “ Shareholder ”). W I T N E S S E T H: WHEREAS, as of the date of this Agreement, the Shareholder is the record and “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the Lares Class C Shares (the “ Subject Shares ”) set forth opposite the Shareholder’s name on Schedule A ; WHEREAS, concurrently herewith, Mercury, New Holdco, Mercury Merger Sub 1, Inc., a Virginia corporation and a direct, wholly owned subsidiary of New Holdco (“
